DETAILED ACTION
This Office Action is in response to the filing of the application on 3/16/2020. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-17 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs. 1-9 fails to comply with 37 CFR 1.84(b)(1) where photographs are not generally permitted unless it is the only practicable medium for illustrating the claimed invention.
Figs. 1-9 fail to comply with 37 CFR 1.84(l) where the drawing must be made by sufficiently dense, dark, clean, black lines which produce satisfactory reproduction charactersiscts. The figures are presented in a blurred greyscale which muddles the details of the claimed invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 recites the implied phrase “The present disclosure generally related to” and the abstract is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 4, 7, 11, and 15 are objected to because of the following informalities:
Claim 1 line 1 recites the language “A breathing device including.” Examiner suggests changing to read --A breathing device, including:-- in order to correct a grammatical issue. 
Claim 4 line 3 recites the language “moth of a child.” Examiner suggests changing to read --mouth of a child-- in order to correct a typographical error.
Claim 7 line 1 recites the language “A breathing device including.” Examiner suggests changing to read --A breathing device, including:-- in order to correct a grammatical issue. 
Claim 11 line 1 recites the language “the method including the steps of.” Examiner suggests changing to read --the method including the steps of:-- in order to correct a punctuation issue. 
Claim 15 line 1 recites the language “toward the use.” Examiner suggests changing to read --toward the user-- in order to correct a typographical error. 
Appropriate correction is required.
Claim Interpretation
Examiner is making clear on the record how the transitional phrase “including” as seen in claims 1, 7, 8, and 11 is being interpreted. For the purposes of examination, the term “including” will be understood to be open-ended, and functionally the equivalent of “comprising” as seen in MPEP 2111.03(I) where it is considered synonymous with the term “comprising.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watt (US Pat. 6,578,571).	Regarding claim 1, Watt discloses a breathing device including a body (transparent sphere 36 in Fig. 5), a channel extending through the body (the interior chamber of sphere 36 in Fig. 5, forming a flow path channel with its inlet and outlet), the channel having a first end (section near valve 55 in Fig. 5 and including separator 10) and a second end (section near whistle 12 in Fig. 5), a mouth piece positioned at the first end of the channel (see mask 6 next to separator 10 in Fig. 5, which can be a mouthpiece 6a as shown in Figs. 7-8), and a spinner aligned with the second end of the channel to receive air blown into the mouthpiece by a user and spin relative to the body (see the spinning disc within sphere 36 in Fig. 5, which is aligned with the whistle 12 and receives exhaled air coming from valve 55; see also Col. 19 line 62 to Col. 20 line 3 as well as Col. 22 lines 6-11).
Regarding claim 3, Watt discloses wherein the mouthpiece is sized to be received in a relaxed mouth of an average child (see Col. 7 lines 1-14 where the mask, and the device as a whole, is specifically sized and shaped to be used for infants/ children, and thus the mouthpiece 6a as seen in Figs. 7-8 is likewise sized to be received in the mouth of a child).
Regarding claim 4, Watt discloses wherein the mouthpiece has a width and the body has a width substantially greater than the width of the mouthpiece to block insertion of the body into the relaxed mouth of an average child (see Figs. 7-8 where the mouthpiece 6a is sized to fit into the mouth of a child, and the sphere 36 is substantially wider and is prevented from entering the mouth of the child).
Regarding claim 7, Watt discloses a breathing device including a body (sphere 36 in Fig. 5 with whistle 12 and the tubing about valve 55), a channel extending through the body (passageway through the tubing around valve 55), the channel having a first end (end of channel near valve 55 that connects with and includes separator 10 in Fig. 5) and a second end (passage at the connection between the tubing around valve 55 and sphere 36 in Fig. 5), a mouth piece positioned at the first end of the channel and configured to receive air from a user (mouthpiece 6a in Figs. 7-8, which is understood to be interchangeable with mask 6 from Fig. 5 and connected to separator 10), and a flow path at least partially defined by the channel (the flow path goes through the tubing of separator 10, around valve 55, through sphere 36, and out whistle 12 in Fig. 5), the flow path being configured to direct air toward the user (separator 10 directs air towards to user in Fig. 5).
Regarding claim 8, Watt discloses a spinner positioned to receive air from the second end of the channel (spinning disk within sphere 36 receives gas flow from the tubing near valve 55), the spinner cooperating with the channel to define the flow path that directs air toward the user when the spinner spins relative to the body (see Fig. 5 where the spinning disc within sphere 36 is in the channel and the flow path for exhalation, and as it spins air is deflected against the spinner in different directions, including the direction towards the user).
Regarding claim 9, Watt discloses wherein the spinner spins about an axis of rotation (see Fig. 5 where the spinner within sphere 36 spins about an axis) and the channel directs air from the user toward the spinner at an impact location offset from the axis of rotation (see Fig. 5 where air coming from the tubing near valve 55 directs air from the user to the spinner in sphere 36 such that majority of the air hits the spinner some distance away from the axis of rotation).
Regarding claim 10, Watt discloses wherein the air directed toward the user is positioned opposite the impact location relative to the axis of rotation (see Fig. 5 where air entering the sphere 36 is moving in a direction opposite the user, and Newton’s 3rd law states that for every action there is an equal and opposite reaction, and thus the air which impacts the spinner is deflected with a force opposite its impact force in the opposing direction).
Regarding claim 11, Watt discloses a method of using a breathing device, the method including the steps of providing a breathing device (inhaler device 2 in Fig. 5), positioning the breathing device adjacent a user's mouth (see Figs. 5-8 where the mouthpiece 6/ 6a would be placed adjacent the mouth of the user), blowing into the breathing device (see Col. 21 lines 60-67 where the spinner is exhalation drive, by which a user exhales to drive the spinning within sphere 36), and directing air toward the user in response to the blowing step (as air impacts the spinner within sphere 36 in Fig. 5, some amount of air impacts the spinner and deflects in the direction of the user).
Regarding claim 12, Watt discloses wherein the positioning step is in response to identification of inappropriate behavior (where the device in Figs. 5-8 is positioned to have a mouthpiece/ mask 6 /6a adjacent the mouth, whereby the inappropriate behavior that leads to positioning the mask near the mouth is any situation where the mask is not being properly worn; see Col. 2 lines 25-35 where preventing the child from removing the mask is incentivized, and thus the mask is worn in response to the child wanting to remove it).
Regarding claim 14, Watt discloses wherein the breathing device includes a body (sphere 36 in Fig. 5, with whistle 12 and tube around valve 55 and separator 10) and a mouthpiece coupled to the body (mouthpiece 6a in Figs. 7-8) and the positioning step includes positioning the mouthpiece in the mouth of the user (mouthpiece 6a in Figs. 7-8 is placed within the mouth of the user during user, which is the positioning step).
Regarding claim 15, Watt discloses wherein in the air directed toward the user is separate from the air blown into the breathing device (see Fig. 5 where the air being exhaled by the user is air at an earlier point in time and with a different velocity than the air which is deflected off of the spinner, and thus the two air streams are separate and distinct from one another).
Regarding claim 16, Watt discloses wherein the breathing device includes a body (sphere 36 in Fig. 5) and a spinner coupled to the body (the spinner within sphere 36 in Fig. 5), further including the step of spinning the spinner in response to the blowing step (where the spinner within sphere 36 in Fig. 5 spins upon exhalation; see Col. 21 lines 60-67).
Regarding claim 17, Watt discloses wherein the spinner performs the directing step (see Fig. 5 where the spinner deflects air that impacts it upon exhalation (see Col. 21 lines 60-67), and thus performs the step of directing air).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al. (US Pat. 9,962,109).
Regarding claim 1, Meng discloses a breathing device including a body (casing 12 of spirometer 10 in Fig. 6), a channel extending through the body (mouthpiece 28 and flow tube 22 in Figs. 6 and 9-10), the channel having a first end and a second end (a first end at mouthpiece 28 and a second end at flow tube 22 in Figs. 6 and 9-10), a mouth piece positioned at the first end of the channel (mouthpiece 28 in Fig. 6), and a spinner aligned with the second end of the channel to receive air blown into the mouthpiece by a user and spin relative to the body (see vane 52 in Figs. 9-10, which spins with exhalation; see Col. 7 line 58 to Col. 8 line 8).
Regarding claim 2, Meng discloses wherein the body includes a pair of arms defining a recess (see Figs. 5 and 9 where a left and right part of the casing 12 form a pair of arms, and define a recess between them through which flow tube 22 fits) and the spinner is supported by the pair of arms and positioned in the recess (cane 52 in Figs. 9-10 is supported by the flow tube 22 which is in turn supported by the arms of the casing, and positioned within the recess formed therein).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watt as applied to claim 1 above, and further in view of Paul (US Pat. 11,071,923).
Regarding claim 5, Watt discloses wherein the spinner has a first side and a second side (two sides of the slat spinner within sphere 36 in Fig. 5), the first side includes a first graphic visible along a sight line when the spinner is in a first position relative to the body (see the shown side of the spinner within sphere 36 in Fig. 5, having a graphic of a face that is visible from a first sight line), a second side visible along the sight line when the spinner is in a second position relative to the body (see the spinner in Fig. 5, having a second side opposite the shown face side with a second sight line), the first side and the second side cooperate as the spinner spins relative to the body (as spinner spins in Fig. 5, the two sides cooperate by rotating 180 degrees apart from one another).
Watt lacks a detailed description of the second side includes a second graphic visible along the sight line when the spinner is in a second position relative to the body, the first graphic and the second graphic cooperate to define a whole graphic visible along the sight line as the spinner spins relative to the body.
However, Paul teaches a similar device for entertaining children through a spinner with a face on it, where the spinner has first and second sides each with a first and second graphic and spinning relative to the body (see Col. 3 lines 20-35; see also panels 16 in Fig. 3 which spin around and have a face on them), where the first graphic and the second graphic cooperate to define a whole graphic visible along the sight line as the spinner spins relative to the body (see Col. 6 lines 22-34 where the multiple panels cooperate to show different expressions of the same figure, or different figures entirely).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spinner of Watt to have a complementary face on the other side of the spinner as taught by Paul, as it would allow for different facial expressions of the figure or different figures to be presented in order to enhance the shown emotion of the figure and better entertain the child. 
Regarding claim 6, the modified Watt device has wherein the first graphic includes a first portion of a face and the second graphic includes a second portion of the face (Paul; see panels 16 in Fig. 3 and see Col. 6 lines 22-34 where the multiple panels cooperate to show different expressions of the same figure) and the whole graphic includes the face defined by the first portion and the second portion of the face (Paul; see Col. 6 lines 22-34 where the multiple panels cooperate to show different expressions of the same figure, and thus a face defined by the first and second portions which are different expressions).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watt as applied to claim 11 above, and further in view of Niles et al. (US Pat. 6,656,129).
Regarding claim 13, Watt discloses wherein there is a positioning step.
Watt lacks a detailed description of wherein the positioning step is in response to a reading prompt.
However, Niles teaches a similar device for breathing exercise, where positioning the device for user includes a step of reading instructions (see Col. 6 lines 15-30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watt to include readable instructions attached to it as taught by Niles, as it would provide reference on the use of the device and proper positioning to ensure that the device is used optimally and correctly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Butler et al. (US Pat. 5,865,172), Long (US Pat. 5,905,564), Hougen (US Pat. 5,890,998), Cohn (US Pat. 1,647,902), and Lin (US Pub. 2021/0283489) are cited to show other similar devices for breathing into and/or incentivizing a child to use the device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785